I concur in judgment and opinion, but remain consistent in my belief that the appropriateness of legal defenses such as laches or estoppel depends more upon the facts of a specific case than upon the mere presence of a governmental agency as a party. I do not believe that the Supreme Court has said that these doctrines are never available as a matter of law as a legal defense against government entities; rather, the court's reluctance to impose estoppel and/or laches relates more to the specific facts of the case. In other words, while these defenses are available, i.e.,
they state a legal defense, they have been held to be inapplicable under specific fact patterns. See Adams Cty. ChildSupport Enforcement Agency v. Osborne (May 3, 1996), Adams App. No. 95CA592, unreported, 1996 *Page 558 
WL 230038, and Athens Cty. Property Owners Assn. v. Athens (Aug. 26, 1992), Athens App. No. 1482, unreported, 1992 WL 209497 (Harsha, J., concurring in part and dissenting in part). Thus, I express my reluctance to join in the statement, "It is generally true that laches and estoppel will not apply against state government."